A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting.
Today the defendants, followers of Lyndon LaRouche, take up the mantle of the anarchists of the 20s, the Jehovah’s Witnesses of the 30s and 40s, the communists of the 50s, the civil rights and antiwar activists of the 60s, the Krishnas of the 70s, and countless other true believers whose fervent desire to spread their deeply-felt — yet, to some, obnoxious — views has been the catalyst for the development of first amendment law. The defendants wish to solicit contributions for their cause on the sidewalks outside of suburban post offices. Undoubtedly, they choose this location for the same reason Willie Sutton chose to rob banks — that is where the money is. Whereas the federal government clearly could criminalize Mr. Sutton’s apolitical fundraising activities, defendants’ activity, as the majority acknowledges, enjoys the protection of the first amendment, and the government’s power to criminalize it is correspondingly limited. Thus, we must look to the signposts established by the defendants’ often quixotic forerunners in order to determine whether their convictions may stand. Because I believe the majority misreads those signposts, especially United States v. Grace, 461 U.S. 171, 103 S.Ct. 1702, 75 L.Ed.2d 736 (1983) and Greer v. Spock, 424 U.S. 828, 96 S.Ct. 1211, 47 L.Ed.2d 505 (1976), and goes astray in holding that the sidewalks in question are not traditional public fora, and because I cannot subscribe to the majority’s intimations that the postal regulation in question would be a constitutionally permissible restriction of speech in a public forum, I respectfully dissent.
As the majority recognizes, consideration of regulations abridging freedom of speech on public property requires that we undertake a “forum” analysis:
[T]he extent to which the Government can control access depends on the nature of the relevant forum. Because a principal purpose of traditional public fora is the free exchange of ideas, speakers can be excluded from a public forum only when the exclusion is necessary to serve a compelling state interest and the exclusion is narrowly drawn to achieve that interest____ Similarly, when the Government has intentionally designated a place or means of communication as a public forum speakers cannot be excluded without a compelling governmental interest. Access to a nonpublic forum, however, can be restricted as long as the restrictions are “reasonable and [are] not an effort to suppress expression merely because public officials oppose the speaker’s view.”
Cornelius v. NAACP Legal Defense and Educational Fund, — U.S. —, 105 S.Ct. 3439, 3448, 87 L.Ed.2d 567 (1985) (quoting Perry Education Assoc. v. Perry Local Educators’ Assoc., 460 U.S. 37, 46, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983)).
“ ‘[P]ublic places’ historically associated with the free exercise of expressive activities, such as streets, sidewalks, and parks, are considered, without more, to be ‘public forums.’ ” Grace, 461 U.S. at 177, 103 S.Ct. at 1707. According to the majority, this category includes sidewalks outside of the Supreme Court Building in Washington, D.C., as Grace holds, but not sidewalks outside of two suburban post offices in Western Pennsylvania. Their opinion seizes upon language in Grace that notes' that the sidewalks in issue there were in*654distinguishable from any other sidewalks in Washington, D.C., 461 U.S. at 179, 103 S.Ct. at 1708. Here, in contrast, the majority emphasizes that the sidewalks were separated from the streets by parking areas. On this basis, the majority concludes that the sidewalks here are not traditional public fora. The majority does not, however, explain why this is a difference that matters in first amendment analysis, stating only that “any person who has crossed the McKnight or Monroeville parking lot and stepped onto a walkway adjacent to the post office has entered an enclave separated from the public thoroughfare. The government is permitted to maintain such nonpublic enclaves.” Majority at 649. I must note that there is something fundamentally paradoxical about designating as “nonpublic enclaves,” the sidewalks which the public must use to gain access to public post offices. However, assuming that the majority is correct that “any person who has crossed the McKnight or Monroe-ville parking lot and stepped onto a walkway adjacent to the post office has entered an enclave separated from the public thoroughfare,” I do not see why this matters. I am unable to fathom why the government’s power to restrict speech-related activities on a public sidewalk depends on whether the sidewalk is separated from the street by a parking area. I do not believe the majority would hold that a municipal sidewalk loses its public forum status because parallel or diagonal parking is permitted at curbside, yet I do not see how that situation is distinguishable.
I believe that the majority has been led astray by some rather imprecise dicta in Grace. There the Court was called upon to distinguish Greer v. Spock, supra, wherein it had held that sidewalks within the Fort Dix military compound were not traditional public fora. The Grace Court stated:
In Greer, the streets and sidewalks at issue were located within an enclosed military reservation, Fort Dix, N.J., and were thus separated from the streets and sidewalks of any municipality. That is not true of the sidewalks surrounding the Court. There is no separation, no fence, and no indication whatever to persons stepping from the street to the curb and sidewalks that serve as the perimeter of the Court grounds that they have entered some special type of enclave.
461 U.S. at 179-180, 103 S.Ct. at 1708-1709.
Though in Grace the Court noted the absence of fences or other forms of separation, it is clear from even the most cursory reading of Greer that it was not such physical features that made Fort Dix “some special type of enclave.” Indeed, the Court noted at the outset of Greer that the “main entrances to Fort Dix are not normally guarded, and a sign at one of the entrances says ‘Visitors Welcome.’ Civilians are freely permitted to visit unrestricted areas of the reservation.” 424 U.S. at 830, 96 S.Ct. at 1214. It was not the lay of the land that concerned the Court, but rather “the special constitutional function of the military in our national life,” 424 U.S. at 837, 96 S.Ct. at 1217, the concomitant power of commanding officers to summarily exclude civilians from their area of command, 424 U.S. at 838, 96 S.Ct. at 1217, and the need to insulate the military “from both the reality and the appearance of acting as a handmaiden for partisan political causes or candidates.” 424 U.S. at 839, 96 S.Ct. at 1218.1 Needless to say, such considerations do not obtain on the,premises of a suburban post office. The majority’s assertion that the “factual situation in this case is ... more analogous to the sidewalks in the military reservation in Greer than to the public sidewalk in Grace," Majority at 649, is utterly unconvincing, and belied by the frequency with which federal courts and post offices are housed in the same buildings. Under the majority’s rea*655soning, the public protest rallies that often take place at the south entrance to our courthouse in Philadelphia could be ended by constructing a driveway to separate the entrance from busy Market Street, even though the function of the building and entrance would remain entirely unchanged. Such a result would be as unfortunate as it is illogical. Nor do I find it helpful, as apparently does the majority, to note that the Postal Service’s basic function is to provide postal services, not public fora. Majority at 650. As the Supreme Court noted in Grace, “[traditional public forum property occupies a special position in terms of First Amendment protection and will not lose its historically recognized character for the reason that it abuts government property that has been dedicated to a use other than as a forum for public expression.” 461 U.S. at 180, 103 S.Ct. at 1708.
I do agree with the majority that this case provides no occasion for setting down a per se rule regarding all possible configurations of off-street sidewalks on public property, yet I fear that by holding that the mere presence of a parking area between the street and a sidewalk limits our scrutiny of speechrelated regulations to the standard for nonpublic fora, we issue an open invitation for government architects and landscapers to surround public buildings with modern-day moats. In Grace, the Supreme Court made it clear that the government may not “transform the character of the property by the expedient of including it within the statutory definition of what might be considered a nonpublic forum parcel of property.” 461 U.S. at 180, 103 S.Ct. at 1708. I think it is equally clear that the government may not accomplish such a result through architectural expediency. Private developers of shopping malls and office buildings may enjoy such a prerogative, but public property stands on an entirely different footing. As Judge Adams has written in a similar context: “Changes in patterns of social organization and interaction have drastically altered the nature of places offering meaningful opportunities to speak____ [Ljegal concepts need to evolve to reflect underlying social realities.” International Society for Krishna Consciousness v. New Jersey Sports and Exposition Authority, 691 F.2d 155, 163 (3d Cir.1982) (Statement on Denial of Petition for Rehearing). It is but an incremental, evolutionary step from recognizing public sidewalks abutting streets as public fora to so recognizing public sidewalks separated from the streets by parking areas — an increasingly common configuration that promotes safety and convenience, but is not inconsistent with free speech. I would hold that the sidewalks in issue are traditional public fora.
Because the sidewalks are traditional public fora, the postal regulation may be sustained only if it is a reasonable time, place, or manner restriction. Grace, 461 U.S. at 177, 103 S.Ct. at 1706. Though the majority strongly hints that it would uphold the regulation even under this level of scrutiny, I cannot agree. A valid time, place, or manner regulation must be content-neutral, narrowly tailored to serve a significant government interest, and must leave open ample alternative channels of communication. Perry Education Assoc. v. Perry Local Educators’ Assoc., 460 U.S. 37, 45, 103 S.Ct. 948, 954, 74 L.Ed.2d 794 (1983). Clearly, this is not a reasonable “time” regulation — it applies at all times, even when the post office lobby is closed. Had the Postal Service only banned solicitation during peak periods of customer traffic, we would have a different case before us. Similarly, this cannot be characterized as a “place” restriction, as it bans solicitation throughout the forum in question. A regulation requiring that persons soliciting for contributions remain a certain distance from the doors, for example, might stand on a different footing. That leaves only the possibility that the regulation is sustainable as a “manner” restriction. Apparently this is the view of the majority, as they state — albeit in another context — that “it merely deprives the speaker of one means of expression [i.e., solicitation] found disruptive by Postal Service officials.” Majority at 650 (emphasis added).
*656The majority makes a category mistake. Solicitation is not simply a “means” of expression interchangeable with other “means” of expression, such as picketing or dancing, but rather it is a term broadly inclusive of a “variety of speech interests— communication of information, the dissemination and propagation of views and ideas, and the advocacy of causes — that are within the protection of the First Amendment.” Village of Schaumburg v. Citizens For A Better Environment, 444 U.S. 620, 632, 100 S.Ct. 826, 833, 63 L.Ed.2d 73 (1980). The government has no greater authority to ban solicitation outright in a public forum, regardless of means, than it has to ban “communication of information” or “advocacy of causes.” Solicitation may be carried out by any of a number of “means,” such as singing folk songs and passing a hat, dressing as Santa Claus and ringing a bell beside a kettle, “trick-or-treating” for UNICEF, or attempting to set a Guinness World Record for hopscotch. Solicitation must, to the greatest extent possible, be accommodated in a public forum. (The record shows, incidentally, that the Kiwanis were permitted to maintain gumball machines — another “means” of solicitation — at the entrance to at least one post office in the area. I do not mention this to suggest that this made the entrance a designated public forum, or that the prosecution at issue is content-based, but rather to show the feasibility of accommodating some nondisruptive means of solicitation.)
The majority acknowledges that the only evidence in this record to indicate that defendants’ particular activities might be incompatible with their chosen forum was the testimony that some customers at McKnight complained to the post office personnel, and that some bulk mailers began to arrive late in the day in order to avoid defendants. Majority at 645. But as Justice Douglas wrote long ago, one may not be convicted for public forum speech because it “stirs the public to anger, invites dispute, brings about a condition of unrest, or creates a disturbance”:
[A] function of free speech under our system of government is to invite dispute. It may indeed best serve its high purpose when it induces a condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to anger. Speech is often provocative and challenging. It may strike at prejudices and preconceptions and have profound unsettling effects as it presses for acceptance of an idea. That is why freedom of speech, though not absolute, is nevertheless protected against censorship or punishment, unless shown likely to produce a clear and present danger of a serious substantive evil that rises far above public inconvenience, annoyance, or unrest.
Terminiello v. Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 896, 93 L.Ed. 1131 (1949) (citations omitted.)
Heffron v. International Society for Krishna Consciousness, 452 U.S. 640, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981) provides an apt illustration of a permissible “place” and “manner” regulation of solicitation in a public forum. A rule of the Minnesota State Fair forbade the distribution of any merchandise or literature except from rented booths available on a first-come, first-served basis. Members of ISKCON wished to mingle with the crowds and approach fairgoers to sell literature and solicit donations. The Court held that the rule advanced the significant interest of reducing congestion at the fairgrounds. More important for our purposes, the Court found that the rule was narrowly tailored and left open adequate alternative channels: “[T]he rule does not exclude ISKCON from the fairgrounds, nor does it deny that organization the right to conduct any desired activity at some point within the forum. Its members may mingle with the crowd and orally propagate their views. The organization may also arrange for a booth and distribute and sell literature and solicit funds from that location on the fairgrounds itself.” 452 U.S. at 655, 101 S.Ct. at 2567. In contrast, the regulation before us now permits no solicitation by any means, at any place or any time, within the forum in *657question. As such, it is substantially over-broad. Defendants’ convictions must be reversed regardless of whether the Postal Service might have constitutionally prohibited defendants’ manner of solicitation — at the times and places in question — under a more narrowly-tailored regulation. See generally Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 796-801, 104 S.Ct. 2118, 2124-2127, 80 L.Ed.2d 772 (1984). Accordingly, I would affirm the judgment of the district court.

. Conversely, where the military has "abandoned any claim that it has special interests in who walks, talks, or distributes leaflets," on streets or sidewalks nominally within its bases, such property may again become public fora, though the geography and topography remains unchanged. Flower v. United States, 407 U.S. 197, 198, 92 S.Ct. 1842, 1843, 32 L.Ed.2d 653 (1972) (per curiam).